EXHIBIT 10.04

CONFIDENTIAL TREATMENT REQUESTED

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made by and between VeriSign, Inc., a
Delaware corporation with offices at 487 E. Middlefield Road, Mountain View,
California 94043 (“VeriSign”), and Roger Moore, a United States citizen, with
his principal residence at [***] (“Consultant”).

RECITALS

WHEREAS, VeriSign and Consultant desire to enter into this Agreement in
connection with the sale of certain VeriSign businesses (“Communications
Business Bundle”) as set forth on Exhibit A hereto;

WHEREAS, Consultant desires to perform, and VeriSign desires to have Consultant
perform certain consulting services (“Services”) as set forth on Exhibit B
hereto in connection with the Sale of the Communications Business Bundle in
accordance with the terms and conditions of this Agreement;

WHEREAS, the Board of Directors of VeriSign (the “Board”), the Audit Committee
of the Board and the Compensation Committee of the Board have each considered
and approved the provision of the Services by Consultant to VeriSign on the
material terms contained in this Agreement at meetings held on December 12, 2007
(for the Board) and December 11, 2007 (for both the Audit and the Compensation
Committees of the Board);

WHEREAS, Consultant resigned from the Audit Committee of the Board on
December 20, 2007 and is not a member of any other Committee of the Board;

WHEREAS, the Audit Committee of the Board approved the form of this Agreement by
Unanimous Written Consent on September 26, 2008;

WHEREAS, the Compensation Committee of the Board approved the form of this
Agreement by Unanimous Written Consent on September 26, 2008; and

WHEREAS, VeriSign and Consultant desire to set out in this Agreement the terms
and conditions for the provision of the Services by Consultant to VeriSign.

 

*** Note: Confidential treatment has been requested with respect to the
information contained with in the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises made herein, VeriSign and
Consultant hereby agree as follows:

1. Definitions.

“Sale” means the merger, asset purchase or other disposition of the entire
Communications Business Bundle. VeriSign shall retain at all times the right to
conclude and consummate any such Sale.

“Closing Date” means the effective date upon which the closing of the Sale of
Communications Business Bundle occurs as defined in the Definitive Agreement.

“Definitive Agreement” means the agreement memorializing the merger, asset
purchase or other disposition of the Communications Business Bundle with
Purchaser.

“Purchaser” means the entity or entities to whom the Sale of the Communications
Business Bundle is made.

2. Services, Payments and Start Date.

(a) Performance by Consultant and Start Date. Consultant will perform the
Services until the Agreement is terminated as set forth in Section 5. The
Consultant will provide the Services under this Agreement commencing on
December 17, 2007 (“Start Date”). In this endeavor, Consultant shall use his
independent judgment consistent with his training, skill, and experience and his
services shall be performed in a thorough, efficient and workmanlike manner,
promptly and with due diligence and care, and in accordance with that standard
of care and skill ordinarily exercised by members of the profession doing
similar services. Consultant assumes all personal risk and responsibility for
his services under this Agreement.

(b) Payments to Consultant. VeriSign shall pay Consultant the following fees for
performance of the Services as set forth in (i)-(iv) below.

(i) Retainer Fee. VeriSign shall pay Consultant a consulting retainer fee in the
amount of Thirty Thousand Dollars ($30,000) per month (the “Retainer”) for each
full calendar month Consultant provides the Services until termination of this
Agreement. For any less than full calendar month in which Consultant performs
Consultant Services, such as at the start of this Agreement or at the
termination of this Agreement, VeriSign shall pay Consultant a proportionate
share of the monthly Retainer fee for that portion of the calendar month.
Consultant shall be responsible for the submittal of invoices. Invoices shall be
paid within 30 days.

(ii) First Transaction Success Fee. In addition to the Retainer, VeriSign shall
pay Consultant Three Hundred Thousand Dollars ($300,000.00) if the Closing Date
for Sale of the Communications Business Bundle is on or before December 31, 2008
(“First Transaction Success Fee”). If the Closing Date for Sale of the
Communications Business Bundle is after December 31, 2008, or if there is no
Closing Date, Consultant shall not be entitled to any First Transaction Success
Fee. If this Agreement is terminated, whether for or without cause by VeriSign
or Consultant, prior to a Closing Date, Consultant shall not be entitled to any
First Transaction Success Fee. The First Transaction Success Fee, if earned, is
payable to Consultant either: (i) within fifteen (15) days after the Closing
Date if the Purchaser has not offered Consultant an acceptable employment
position; or (ii) upon the earlier of (A) the six month anniversary of the
Closing Date or (B) March 15, 2009, if the Purchaser has offered Consultant an
acceptable employment position on or before the Closing date. For the purpose of
this section and section (iii) below, the Consultant, in his sole discretion,
shall determine whether an employment position is acceptable and shall so notify
VeriSign within five (5) days after the Closing Date.

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

2



--------------------------------------------------------------------------------

(iii) Second Transaction Success Fee. In addition to the Retainer and First
Transaction Success Fee, Consultant will also be eligible to receive up to a
maximum of Six Hundred Thousand Dollars ($600,000.00) subject to the valuation
requirements set forth in (A) and (B) below (“Second Transaction Success Fee”).
The Second Transaction Success Fee, if earned as described below, is payable to
Consultant either: (i) within fifteen (15) days after the Closing Date if the
Purchaser has not offered Consultant an acceptable employment position, or
(ii) upon the earlier of (A) the six month anniversary of the Closing Date, or
(B) March 15 of the year after the year in which the Closing Date occurs, if the
Purchaser has offered Consultant an acceptable employment position on or before
the Closing Date. If this Agreement is terminated, whether for or without cause
by VeriSign or Consultant, prior to a Closing Date, Consultant shall not be
entitled to any Second Transaction Success Fee.

(A) Valuation. The amount of the Second Transaction Success Fee that Consultant
will be eligible to receive is based upon the high and low third-party valuation
of the purchase price payable in connection with the Sale of the Communication
Business Bundle (the “High Valuation” and “Low Valuation,” respectively, and
together, the “Valuation”). The Low Valuation is $[***] and the High Valuation
is $[***]. The High and Low Valuation are binding and conclusive for all
purposes of determining the amount (if any) of Consultant’s Second Transaction
Success Fee (as defined below). The difference between the High Valuation and
the Low Valuation shall be referred to herein as the “Valuation Spread.”

(B) Amount of Second Transaction Success Fee. In the event that the total
purchase price paid by the Purchaser (the “Total Purchase Price”) exceeds the
Low Valuation (the “Surplus”), the Consultant will be eligible to receive a
payment equal to the percentage of the Surplus relative to the Valuation Spread,
up to a maximum of 100% (the “Second Transaction Success Fee Percentage”)
multiplied by $600,000.00 (such amount, the “Second Transaction Success Fee”).
In the event that the Total Purchase Price is equal to or less than the Low
Valuation, the Consultant will not be eligible to receive a Second Transaction
Success Fee. In no event will the Consultant be eligible for a Second
Transaction Success Fee greater than $600,000.00. The formula for the Second
Transaction Success Fee can be depicted as follows:

Second Transaction Success Fee = $600,000 X ((Total Purchase Price – Low
Valuation) divided by (High Valuation – Low Valuation))

Or

Second Transaction Success Fee = $600,000 X (Surplus divided by Valuation
Spread)

Example: Assumptions. (a) the Low Valuation equals $[***]; (b) the High
Valuation equals $[***]; (c) the Valuation Spread equals $[***]; (d) the Total
Purchase Price equals $[***]; (e) the Surplus equals $[***] (i.e., the Total
Purchase Price less the Low Valuation).

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

3



--------------------------------------------------------------------------------

Example: Determine the Second Transaction Success Fee Percentage. First, divide
the Surplus $[***] by the Valuation Spread $[***], resulting in [***]%. Second,
multiply [***]% by $600,000.00. The Second Transaction Success Fee is $[***].

(iv) Payment in the Event of Partial Disposition. In the event of a Sale of less
than the entire Communications Business Bundle (in which case no First
Transaction Success Fee and no Second Transaction Success Fee shall be payable),
the parties agree to negotiate in good faith a success fee amount the parties
deem fair and reasonable for the Services rendered by Consultant in connection
with the Sale of less than the entire Communications Business Bundle. If this
Agreement is terminated, whether for or without cause by VeriSign or Consultant,
prior to a Closing Date, Consultant shall not be entitled to any payment under
this section 2(b)(iv).

3. Relationship of Parties.

(a) Independent Contractor. Consultant is an independent contractor and is
neither an agent nor employee of, and has no authority to bind, VeriSign by
contract or otherwise. Consultant will perform the Services under the general
direction of VeriSign, but Consultant will determine, in Consultant’s sole
discretion, the manner and means by which the Services are accomplished, subject
to the requirement that Consultant shall at all times comply with applicable
law.

(b) Employment Taxes and Benefits. Consultant will report as self-employment
income all compensation received by Consultant pursuant to this Agreement.
Consultant will indemnify VeriSign and hold it harmless from and against all
claims, damages, losses and expenses, including reasonable fees and expenses of
attorneys and other professionals, relating to any obligation imposed by law on
VeriSign to pay any withholding taxes, social security, unemployment or
disability insurance, or similar items in connection with compensation received
by Consultant pursuant to this Agreement. Consultant will not be entitled to any
vacation or illness payments, or to participate in any plans, arrangements, or
distributions by VeriSign pertaining to any bonus, stock option, employee stock
purchase plan, profit sharing, insurance or similar benefits for VeriSign’s
employees as a result of providing the Services to VeriSign as a Consultant.

(c) Liability Insurance. Consultant will maintain adequate insurance to protect
Consultant from the following: (i) claims under worker’s compensation and state
disability acts; (ii) claims for damages because of bodily injury, sickness,
disease or death which arise out of any negligent act or omission of Consultant;
and (iii) claims for damages because of injury to or destruction of tangible or
intangible property, including loss of use resulting therefrom, which arise out
of any negligent act or omission of Consultant.

4. Confidential Information. Consultant agrees to sign and comply with
VeriSign’s attached form of Assignment of Invention Nondisclosure and
Nonsolicitation Agreement (the “Confidentiality Agreement”) used for
contractors, a copy of which is attached hereto as Exhibit C. Nothing in this
Agreement alters the terms and conditions of the Confidentiality Agreement.

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

4



--------------------------------------------------------------------------------

5. Term and Termination.

(a) Term. Consultant shall serve as a consultant to VeriSign under the terms and
conditions of this Agreement commencing on the Start Date and continuing until
this Agreement is terminated by either party as set forth in 5(b) below.

(b) Termination of Agreement. VeriSign may terminate this Agreement effective
immediately at any time for Cause (as defined below). Either party may terminate
this Agreement without Cause, for any reason or no reason, by providing thirty
(30) calendar days’ advance written notice of termination to the other party. In
the event the Agreement is terminated by VeriSign or Consultant, VeriSign will
pay to Consultant all unpaid Retainer Fees accrued as of such termination date.
For purposes of this Agreement, “Cause” means any of the following:
(i) Consultant’s continued or repeated failure to perform one or more of the
duties listed in Exhibit B; (ii) Consultant’s commission of any act of fraud,
gross misconduct or dishonesty with respect to VeriSign, any of its subsidiaries
or their employees or directors; (iii) conviction of Consultant, or Consultant’s
plea of guilty or “no contest” to, a felony or a crime involving moral
turpitude; or (iv) Consultant’s material breach of this Agreement and/or the
Confidentiality Agreement. In addition, this Agreement shall terminate upon the
death or disability of Consultant.

6. Effect of Termination. Upon the termination of this Agreement for any reason
each party will be released from all obligations to the other arising after the
date of termination, except that termination of this Agreement will not relieve
Consultant of his obligations or VeriSign of its rights under Section 4 and
Consultant will promptly notify VeriSign of all VeriSign property in
Consultant’s possession and, in accordance with VeriSign’s instructions, will
promptly deliver to VeriSign all such VeriSign property. Regardless of the
efforts of Consultant prior to termination, no payments under Sections 2(b)
(ii), (iii) or (iv) shall be payable to Consultant after termination unless any
and all conditions for the earning of such payments have been completely
satisfied prior to the date of termination of this Agreement.

7. Limitation of Liability. EXCEPT FOR DAMAGES RESULTING FROM THE VIOLATION OF
ANY CONFIDENTIALITY OBLIGATIONS ARISING UNDER THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF INFORMED IN
ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES. VERISIGN’S LIABILITY IN ANY AND ALL
EVENTS IS FURTHER LIMITED TO THE AMOUNT PAYABLE TO CONSULTANT UNDER SECTION 2(b)
IN THIS AGREEMENT.

8. General.

(a) Assignment. Consultant may not assign Consultant’s rights or delegate
Consultant’s duties under this Agreement either in whole or in part without the
prior written consent of VeriSign. Any attempted assignment or delegation
without such consent will be void.

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

5



--------------------------------------------------------------------------------

(b) Equitable Remedies. Because the Services are personal and unique and because
Consultant will have access to confidential information of VeriSign, VeriSign
may enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies that VeriSign may have for a breach of this Agreement.

(c) Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the laws of Virginia, without regard to its
conflict of law principles. Any action to enforce or interpret this Agreement
shall be commenced and maintained in federal or state courts in Fairfax County,
Virginia. The parties to this Agreement submit to the exclusive jurisdiction of
the federal and state courts of Fairfax County, Virginia. Should any provision
of this Agreement be declared or determined by a court of competent jurisdiction
to be invalid or otherwise unenforceable, the remaining parts, terms and
provisions shall continue to be valid, legal and enforceable, and will be
performed and enforced to the fullest extent permitted by law.

(d) Notices. All notices, consents and other communications required or
permitted under this Agreement will be in writing and delivered by confirmed
facsimile transmission, by courier or overnight delivery service with written
verification of receipt, or by registered or certified mail, return receipt
requested, postage prepaid, and in each instance will be deemed given when sent.
All such notices, consents and other communications will be sent to the
addresses set forth above or to such other address as may be specified by either
party to the other in accordance with this Section.

(e) Waiver. The failure by either party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision.

(f) Severability. If any provision of this Agreement is for any reason found to
be unenforceable, the remainder of this Agreement will continue in full force
and effect.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument. This Agreement may be executed via facsimile.

(h) Complete Understanding; Modification. This Agreement, together with the
exhibits hereto, constitutes the complete and exclusive understanding and
agreement of the parties regarding its subject matter and supersedes all prior
understandings and agreements, whether written or oral, with respect to the
subject matter hereof. Notwithstanding anything herein, any agreement between
Consultant and VeriSign pertaining to the protection of VeriSign’s confidential
and/or proprietary information remains enforceable and binding. Any waiver,
modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by duly authorized representatives of the parties.

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the dates set
out below.

 

VERISIGN, Inc.     CONSULTANT By:   /s/ Richard H. Goshorn     /s/ Roger Moore
Name:   Richard H. Goshorn     Roger Moore Title:  

Senior Vice President, General

Counsel and Secretary

    Date:   October 3, 2008     Date: October 1, 2008

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

7



--------------------------------------------------------------------------------

EXHIBIT A

Communications Business Bundle. The Communications Business Bundle shall include
all of the following Product Lines and Product Names.

 

Products Line Description

  

Product Name

   Product
Level

Intelligent Network Services

   800 Database Services    0422    CNAM    0421    IN Database Services    0420
   LIDB    0424

LNP AND Numbering Services

   LNP Data Access (SS7)    0423    LNP SOA    0428    SIP 7    0426

Network Solutions & Services

   Access & Switching    0410    Cellular Switch & Transport    0435   
Communications – General    0405    Connectivity    0412    Do Not Call    0427
   Trunk Signaling    0411

Roaming Services

   International Wireless Roaming    0551    Roamerview    0553    Roaming
Services – General    0557    Wireless Data Roaming    0559

Clearing

   Wireless Clearing    0554

The following products may, in VeriSign’s sole discretion, be included in the
Communications Business Bundle.

 

IP PBX

     

LNP and Numbering Services

   VOIP    0465    LNP Data Access (NRD-Based)   

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

8



--------------------------------------------------------------------------------

EXHIBIT B

1. Services.

For the consideration described in the Agreement, Consultant shall, on behalf of
VeriSign and during the Term, discharge all of the following actions in
connection with the Sale of the Communications Business Bundle. Consultant shall
report directly to the Chief Executive Office or his designee on all matters
pertaining to the Services and the Communications Business Bundle:

(a) Function as the senior executive of the Communications Business Bundle
business;

(b) Maintain and operate the Communications Business Bundle as going concern to
maximize its Sale value;

(c) Prepare the Communications Business Bundle for Sale;

(d) Provide assistance as requested by VeriSign in conjunction with the Sale of
the Communications Business Bundle;

(e) Subject to oversight and approval by VeriSign, obtain, facilitate, manage
and maintain business relationships with potential Purchasers to promote
negotiations with VeriSign for the Sale of the Communications Business Bundle;

(f) Introduce VeriSign to potential Purchasers in order to foster such
negotiations with VeriSign;

(g) Adhere to all VeriSign policies and procedures;

(h) Perform all duties reasonably related to the operation and Sale of the
Communications Business Bundle as reasonably requested by VeriSign.

2. Reimbursable Expenses: VeriSign shall reimburse Consultant for expenses
incurred by Consultant in performing the Services, provided, such expenses are
incurred, approved and reimbursed in accordance with VeriSign’s expense
reimbursement policies. . Such reimbursement of expenses will be subject to the
following conditions: (1) the expenses eligible for reimbursement in one taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year; (2) the reimbursement of an eligible expense shall be made no
later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

Consultant’s Federal Taxpayer ID No. / Social Security Number:

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

9



--------------------------------------------------------------------------------

EXHIBIT C

LOGO [g67077g55w60.jpg]

ASSIGNMENT OF INVENTION,

NONDISCLOSURE AND NONSOLICITATION AGREEMENT

In consideration of the value of my engagement as an independent contractor with
VeriSign, Inc. (hereinafter referred to collectively with its subsidiaries and
affiliated entities as “VERISIGN”), and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, VERISIGN and I
agree to this Assignment of Invention, Nondisclosure and Nonsolicitation
Agreement (“Agreement”) as follows:

 

1. PROPRIETARY INFORMATION OF VERISIGN IS NOT TO BE DISCLOSED.

 

  (a) I agree that all information, whether or not in writing, of a private,
secret or confidential nature concerning VERISIGN’s business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of VERISIGN. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, algorithms, devices, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of VERISIGN.

 

  (b) I agree that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by me or others, which shall come into my custody or possession,
shall be and are the exclusive property of VERISIGN to be used by me only in the
performance of my duties for VERISIGN. All such materials or copies thereof and
all tangible property of VERISIGN in my custody or possession shall be delivered
to VERISIGN, upon the earlier of (i) a request by VERISIGN or (ii) termination
of my contracting engagement. After such delivery, I shall not retain any such
materials or copies thereof or any such tangible property.

 

  (c)

I recognize, acknowledge and agree that during my engagement and following the
termination of that engagement, whether voluntary or involuntary, whether with
or without cause, and whether with or without notice, I will not, on my own
behalf or as a partner, officer, director, employee, agent, administrator,
teacher, trainer, advisor or consultant of any other person or entity, directly
or indirectly, disclose Proprietary Information to any person or entity other
than agents of VERISIGN, and I will not use or aid others in obtaining or using
any such Proprietary Information without the express written permission of the
Chief Executive Officer of VERISIGN or his/her designee. I

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

10



--------------------------------------------------------------------------------

 

agree that my obligation not to disclose or to use information and materials of
the types set forth in paragraphs (a) and (b) above, and my obligation to return
all materials and tangible property, set forth in paragraph (b) above, also
extends to such types of information, materials and tangible property of
customers of VERISIGN or suppliers to VERISIGN or other third parties who may
have disclosed or entrusted the same to VERISIGN or to me.

 

  (d) The obligations of this Section 1 will survive the termination of my
engagement unless and until such Proprietary Information becomes public
knowledge and becomes matter in the public domain through no act or omission by
me.

 

2. INVENTIONS AND DEVELOPMENTS ARE PROPERTY OF VERISIGN.

 

  (a) If I shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any invention, modification, discovery, design,
development, improvement, method, process, software program, work of authorship,
documentation, formula, algorithm, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection) (herein called “Developments”) at any time or
times during my engagement with VERISIGN (whether during or after business hours
and whether on or off VERISIGN’s premises), or thereafter, which Developments
are developed or made from knowledge gained from such engagement, that
(i) relates to the business of VERISIGN or any customer of or supplier to
VERISIGN in connection with such customer’s or supplier’s activities with
VERISIGN or any of the products or services being developed, manufactured or
sold by VERISIGN or which may be used in relation therewith, (ii) results from
tasks assigned to me by VERISIGN or (iii) results from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by VERISIGN, such Developments and the benefits thereof are and shall
immediately become the sole and absolute property of VERISIGN and its assigns,
as works made for hire to the extent permitted by law, or otherwise, and I shall
promptly disclose to VERISIGN (or any persons designated by it) each such
Development and, as may be necessary to ensure VERISIGN’s ownership of such
Developments, I hereby assign any and all rights, title and interest (including,
but not limited to, any copyrights and trademarks) in and to the Developments
and benefits and/or rights resulting therefrom to VERISIGN and its assigns
without further compensation and shall communicate, without cost or delay, and
without disclosing to others the same, all available information relating
thereto (with all necessary plans and models) to VERISIGN. I hereby waive and
agree to waive any and all moral rights that I may have in any Developments.

 

  (b)

I shall keep complete notes, data and records of Developments in the manner and
form requested by VERISIGN. I will, during my engagement with VERISIGN and at
any time thereafter, at the request and cost of VERISIGN, promptly sign,
execute, make and do all such deeds, documents, acts and things as VERISIGN and
its duly authorized agents may reasonably require: (i) to apply for, obtain,
register and vest in the name of VERISIGN alone (unless VERISIGN otherwise
directs) letters patent, copyright, trademark or other

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

11



--------------------------------------------------------------------------------

 

analogous protection in any country throughout the world and when so obtained or
vested to renew, maintain or restore the same; and (ii) to defend in any
judicial, opposition, interference, or other proceedings in respect of such
applications and any judicial, opposition, interference or other proceedings or
petitions or applications for revocation of such letters patent, copyright,
trademark or other analogous protection; and (iii) to waive any and all moral
rights or similar that I may have in any Developments. VERISIGN is under no
obligation to procure or protect Developments.

 

  (c) To the extent I may have incorporated any of my pre-existing materials in
the Developments, I hereby grant to VERISIGN the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free license to use, execute, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon,
such pre-existing materials, and to authorize others to do any or all of the
foregoing.

 

  (d) Listed below are titles and identifications of reserved works, if any,
that I have previously made, conceived, created, discovered, invented or reduced
to practice, and that are expressly excluded from Developments.

 

3. I AM NOT BOUND BY OTHER AGREEMENTS.

I hereby represent and warrant that, (i) except as I have disclosed in writing
to VERISIGN, I am not bound by the terms of any agreement with any other party
to refrain from competing, directly or indirectly, with the business of such
previous employer or any other party; (ii) to the best of my knowledge, my
performance of all the terms of this Agreement and as an independent contractor
of VERISIGN does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me in confidence or in
trust prior to my engagement with VERISIGN, and I will not knowingly disclose to
VERISIGN or induce VERISIGN to use any confidential or proprietary information
or material belonging to others; (iii) I have the full right and authority to
perform my obligations and grant the rights and licenses granted herein, and I
have neither assigned nor otherwise entered into an agreement that would
conflict with my obligations under this Agreement. I covenant and agree that I
shall not enter into any such agreement.

 

4. I WILL ADHERE TO GOVERNMENT OR OTHER THIRD PARTY OBLIGATIONS.

I acknowledge that VERISIGN from time to time may have agreements with other
persons or entities or with the United States Government, or agencies thereof,
which impose obligations or restrictions on VERISIGN regarding inventions made
during the course of work under such agreements or regarding the sensitive
nature of such work. I agree to be bound by all such obligations and
restrictions which are made known to me and to take all action necessary to
discharge the obligations of VERISIGN under such agreements.

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

12



--------------------------------------------------------------------------------

5. I AM AN INDEPENDENT CONTRACTOR.

I understand and agree that I am an independent contractor and not an employee
of VERISIGN. VeriSign shall not be responsible for withholding collection of or
paying any taxes, including without limitation income taxes, for me. I shall be
responsible for payment of all taxes owed by me in connection with any fees I
earn in connection with my contracting arrangement with VERISIGN, including
income taxes. Under no circumstances shall I look to VERISIGN as my employer. I
agree and acknowledge that I am not entitled to participate in any of the
benefit plans or programs that VERISIGN now or hereafter maintains for its
employees, including, but not limited to, VERISIGN’s employee stock purchase
plan and stock incentive plan (“Stock Plans”), VERISIGN’s 401(K) plan or any of
VERISIGN’s medical or dental plans. In the event that any state or federal
court, or any local, state or federal government agency, division or other
related government entity, shall determine that I am considered an employee or
common law employee of VERISIGN, or if for any reason, I waive any right to
participate, either retrospectively or prospectively, in VERISIGN sponsored
benefit plans or programs including, but not limited to, the Stock Plans.

 

6. I WILL NOT SOLICIT VERISIGN’S EMPLOYEE’S.

During the period of my contracting engagement, and for a period of one (1) year
after the termination or expiration thereof, and without limiting the
applicability of any other provisions of this Agreement that are intended to
operate after such termination or expiration, I recognize, acknowledge and agree
that I will not, directly or indirectly (other than as the holder of not more
than one percent (1%) of the total outstanding stock of a publicly held
company), either on my own behalf or as an owner, shareholder, partner, member,
participant, officer, director, employee, agent, representative, advisor or
consultant of any other individual, entity or enterprise, do or attempt to do
any of the following:

 

  (a) solicit, encourage or induce any current or prospective clients,
customers, suppliers, vendors or contractors of VERISIGN to terminate or
adversely modify any business relationship with VERISIGN or not to proceed with,
enter into, renew or continue any business relationship with VERISIGN, or
otherwise interfere with any business relationship between VERISIGN and any such
person; or

 

  (b) solicit, encourage or induce any officer, director, employee, agent,
partner, consultant or independent contractor of VERISIGN to terminate any
employment or relationship with VERISIGN, employ or engage any such person, or
otherwise interfere with or disrupt VERISIGN’s relationship with any such
person.

 

7. I WILL NOT ENGAGE IN CONFLICTS OF INTEREST.

I recognize, acknowledge and agree to comply with all rules and policies of
VERISIGN, including but not limited to those relating to conflicts of interest,
and without limiting the generality of the foregoing:

 

  (a) I will promptly notify VERISIGN of any conflicts of interest or gifts or
offers of gifts or remuneration from clients, consultants, customers, suppliers,
partners, officers, agents, directors, employees, vendors, contractors or others
doing or seeking to do business with VERISIGN, and will not accept such gifts or
remuneration; and

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

13



--------------------------------------------------------------------------------

  (b) I will promptly inform VERISIGN of any business opportunities coming to my
attention that relate to the existing or prospective business of VERISIGN and
will not participate in any such opportunities without the prior written consent
of VERISIGN.

 

8. MISCELLANEOUS.

 

  (a) This Agreement shall be enforceable to the fullest extent allowed by law.
In the event that a court holds any provision of this Agreement to be
excessively broad as to scope, activity, geography, time-period, subject, or
otherwise so as to be invalid or unenforceable, I agree that, if allowed by law,
that provision shall be reduced, modified or otherwise conformed to the relevant
law, judgment or determination to the maximum degree necessary to render it
valid and enforceable without affecting the rest of this Agreement, and, if such
reduction or modification is not allowed by law, the parties shall promptly
agree in writing to a provision to be substituted therefore which will have an
effect as close as possible to the invalid or unenforceable provision that is
consistent with applicable law. The invalidity or unenforceability of any
provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions hereof.

 

  (b) The failure of VERISIGN to enforce any term of this Agreement shall not
constitute a waiver of any rights or deprive VERISIGN of the right to insist
thereafter upon strict adherence to that or any other term of this Agreement,
nor shall a waiver of any breach of this Agreement constitute a waiver of any
preceding or succeeding breach. No waiver of a right under any provision of this
Agreement shall be binding on VERISIGN unless made in writing and signed by the
CEO of VERISIGN or his designee.

 

  (c) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of VERISIGN and are considered by me to
be reasonable for such purpose. I recognize, acknowledge and agree that any
breach by me of any of the provisions contained in this Agreement will cause
VERISIGN immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of a breach of
any of the provisions of this Agreement by me, in addition to any other remedies
it may have at law or in equity, VERISIGN shall be entitled immediately to seek
enforcement of this Agreement in a court of competent jurisdiction by means of a
decree of specific performance, an injunction without the posting of a bond or
the requirement of any other guarantee, and any other form of equitable relief,
and VERISIGN is entitled to recover from me the costs and attorneys’ fees it
incurs to recover under this Agreement. This provision is not a waiver of any
other rights which VERISIGN may have under this Agreement, including the right
to recover money damages.

 

  (d) This Agreement shall be binding upon me and my heirs, successors, assigns,
and personal representatives, and will inure to the benefit of VERISIGN, its
affiliates, successors and its assigns, that this Agreement is personal to me,
and that I may not assign any rights or duties under this Agreement.

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

14



--------------------------------------------------------------------------------

  (e) This Agreement contains the entire agreement between me and VERISIGN with
respect to the subject matter herein and supersedes all prior agreements,
written or oral, between me and VERISIGN relating to the subject matter of this
Agreement. All previous discussions, promises, representations, and
understandings relating to the topics herein discussed are hereby merged into
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by me and the Chief
Executive Officer of VERISIGN or his/her designee. No person has any authority
to make any representation or promise on behalf of any of the parties not set
forth herein, and this Agreement has not been executed in reliance upon any
representation or promise except those recited herein. I agree that any change
or changes in my duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

 

  (f) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of California. The headings herein are for
convenience only and do not limit or restrict the meaning or interpretation of
the text of this Agreement.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY AND
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, THAT I HAVE HAD THE OPPORTUNITY TO
CONSULT WITH ANYONE OF MY CHOICE REGARDING THIS AGREEMENT, THAT I AM ENTERING
INTO THIS AGREEMENT OF MY OWN FREE WILL, WITHOUT COERCION FROM ANY SOURCE, AND
THAT I AGREE TO ABIDE BY ALL OF THE TERMS AND CONDITIONS HEREIN.

 

         (signature)     Date

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

15



--------------------------------------------------------------------------------

RESERVED INVENTIONS OR WORKS AUTHORED PRIOR TO CONTRACTING ENGAGEMENT

 

Title

  

Description

                           

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

16